Edmonds, J.:

This motion must be denied. The objection now moved upon existed at the time the motion was made to set aside the demurrer as irregular, and might have been made then; but the parties, having failed in that motion, now seek to attack the demurrer on another ground. Parties cannot be permitted to split up theft objections into several motions. *20They must take all their objections at once. If this splitting of grounds of objection were once permitted, there would be no end to the number of motions.
Motion denied.